NUMBER 13-21-00201-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


                   IN RE TARUNKUMAR “RAVI” MURJANI
                  AND MURJANI INVESTMENT GROUP, LLC


                        On Petition for Writ of Mandamus.


                                         ORDER

              Before Justices Longoria, Hinojosa, and Tijerina
                             Order Per Curiam

       On June 24, 2021, relators Tarunkumar “Ravi” Murjani and Murjani Investment

Group, LLC filed a petition for writ of mandamus and a motion for emergency temporary

relief in this cause. Through this original proceeding, relators seek to compel the trial court

to vacate its June 4, 2021, order compelling relators to produce discovery in trial court

cause number P-36,766-A in the Probate Court of Hidalgo County, Texas. Relators assert

that the trial court abused its discretion and acted without plenary power and the requisite
jurisdiction when (1) it issued a discovery order compelling relators’ “extensive”

production of documents; (2) the discovery order was inconsistent with a final agreed

order, which rendered the documents sought irrelevant; (3) the document production

“served no other purpose but to facilitate one party’s improper and untimely efforts to

contest the relief afforded through the final agreed order”; and (4) the discovery order

compelled the production of documents “that had no relevance to the solely pleaded claim

for declaratory judgment.” By motion for emergency temporary relief, relators seek to stay

enforcement of this order. Real parties in interest Raju Murjani, individually, and Sunder

Murjani, individually and as independent executor of the estate of Lal Rewachand Murjani,

deceased, have filed a “Joint Response to Motions for Temporary Relief” through which

they oppose relator’s request for temporary relief in this proceeding and in the companion

case filed separately in our appellate cause number 13-21-00200-CV.

       The Court, having examined and fully considered the motion for emergency

temporary relief and the joint response thereto, is of the opinion that the motion for

emergency temporary relief should be granted. Accordingly, we grant the relators’ motion

for emergency temporary relief, and we order the trial court’s order of June 4, 2021, to be

stayed pending resolution of this original proceeding. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).

       The Court requests that the real parties in interest, Raju Murjani and Sunder

Murjani, and Anjali Murjani Jhangiani, Tanuja Moorjani, and Rajesh Jhangiani, or any

others whose interest would be directly affected by the relief sought, including Sunder


                                             2
Murjani in his capacity as independent executor of the estate of Lal Rewachand Murjani,

deceased, file a response to the petition for writ of mandamus on or before the expiration

of ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.



                                                               PER CURIAM


Delivered and filed on the
25th day of June, 2021.




                                             3